DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-16 and 21-24 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot reference back to another multiple dependent Claim.  See MPEP § 608.01(n).  Accordingly, the claims 7-16 and 21-24 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2013/0029499) in view of Wakabayashi (US 2015/0170918) and Wang et al et al (US 2014/0057457).

	With respect to Claim 1, Hunter discloses a method for thermally processing a substrate (4) with a pulsed light beam (13) [ see paragraphs 16-19, Figure 1 and corresponding text] , the substrate (4) having a surface region (5) and a buried region (6), a substrate  temperature of the substrate (4) presenting an initial temperature-depth profile and a surface temperature (Ts) of the surface region (5) being at an initial surface temperature (T0) [ the regions and temperatures would be inherent to the substrate of Hunter], comprising steps of: 
b) illuminating the surface region (5) with a preliminary pulse (25) of the pulsed light beam (13), the preliminary pulse (25) thereby providing a preliminary amount of energy to the surface region (5), so that the surface region (5) generates a preliminary amount of heat and the surface temperature (Ts) reaches a predetermined preliminary surface temperature (T25) [ see Figure 2, step 234 and corresponding text; and paragraph 22],

	Hunter differs from the Claims at hand in that Hunter do not disclose “so that the substrate temperature presents a predetermined intermediate temperature-depth profile”.
	Wakabayashi also pertains to pulsed laser semiconductor processing and is relied upon to disclose a temperature profile in the depth direction of the substrate, and its benefit in determining the characteristics of the laser pulse needed to thermally process the substrate. See paragraphs 6-21, 36-4nd 75; and Figures 6-9 and corresponding text.
	Wang also disclose the use of  temperature-depth  profiles in laser annealing processes. See paragraphs 43-44 and 74-79.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a depth temperature profile in the process of Hunter, for its known benefit of determining the required parameters of the laser pulse as disclosed by Wakabayashi and Wang et al. prima facie obvious as all of the references pertain to laser treatment of semiconductor substrates.
	With respect to Claim 2, Hunter discloses wherein the step b) of illuminating the surface region (5) with the preliminary pulse (25) and the step c) of illuminating the surface region (5) with the subsequent pulse (27) are repeated until the surface temperature (Ts) reaches a target surface temperature and the substrate temperature presents a target depth profile. See paragraph 26.
	With respect to Claim 3, Hunter discloses the buried region (6) of the substrate (4) comprises a region (87) implanted with dopant elements having a predetermined  dopant elements concentration-depth profile (89, 107), wherein the target temperature-depth profile is adapted to activate dopant elements of the implanted region. See paragraph 22 of Hunter.
	With respect to Claim 4, and the limitation “ implanted region (87) is situated at a depth greater than   500 nanometers from surface region (5) and has a thickness less than 50 micrometers”, Wakabayashi et al discloses overlapping ranges. See paragraph 49. 
With respect to Claim 5, Wakabayashi discloses the dopant elements are adapted to generate one type of unipolar carriers in the implanted region (87). See paragraph 34.
	With respect to Claim 6, Wakabayashi discloses the dopant elements are adapted to generate two type of unipolar carriers in the implanted region (87). See paragraph 34. 

With respect to Claim 17, Claim 17 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Hunter  discloses a system [Figure 1 and corresponding text; and paragraphs 16-19] for thermally processing a substrate (4) with a pulsed light beam (13) , the substrate (4) having a surface region (5) and a buried region (6), a substrate temperature of the substrate (4) presenting an initial temperature depth profile and a surface temperature (Ts) of the surface region (5) being at an initial 
a beam control system (9)  [Figure 1, 114] configured to generate the pulsed light beam (13) from the emitted light beam (11), said system being adapted to generate a preliminary pulse (25) and a subsequent pulse (27),
said   preliminary pulse (25) of the pulsed light beam (13) illuminating the surface region (5) of the substrate (4), the preliminary pulse thereby providing a preliminary amount of energy to said surface region (5), so that the surface region (5) generates a preliminary amount of heat and the surface temperature (Ts) reaches a predetermined preliminary surface temperature (T25) [Figure 2, step 234 and corresponding text; and paragraph 22],
said subsequent pulse (27) of the pulsed light beam (13) illuminating the surface region (5) of the substrate (4) after a time interval (delta t), the subsequent pulse (27) thereby providing a subsequent amount of energy to said surface region (5), so that said surface region (5) generates a  subsequent amount of heat and the surface temperature (Ts) reaches a predetermined  subsequent surface temperature (T27), characterized in that said system is adapted to generate said subsequent pulse (27) after said time interval (delta t), said time interval (delta t) being determined such that during said time interval (delta t) the surface temperature (Ts) reaches a predetermined intermediate surface temperature (Ti) being greater than the initial surface temperature (T0), such that during the time interval (delta t) the preliminary amount of heat is diffused within the buried region (6) down to a predetermined depth of the substrate (4) . See Figures 1- 2 and corresponding text; and paragraphs 21-26.



With respect to Claim 19, the buried region (6) of the substrate (4) comprises a region (87) implanted with dopant elements having a predetermined dopant element concentration-depth profile and wherein the target temperature depth profile is adapted to activate the dopant elements of the implanted region (87). See paragraph 22 of Hunter.
	With respect to Claim 20, each of the preliminary pulse (25) and subsequent pulse (27) has a duration (tp) equal to or less than one nanosecond. See paragraph 17 of Hunter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






AGG
June 21, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812